Examiner’s Comments
1.	This office action is in response to the amendment received on 7/30/2021.
	Claims 6 and 8 have been canceled by applicant.
	Claims 1-5, 7 and 9-17 are pending and have been examined on the merits, and now allowed.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  
With respect to claims 1-5, 7 and 9-17, applicant’s amendment has now placed the application in condition for allowance over the prior art of record.
With respect to claim 1, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious an electric power tool and the driving magnet member and the driven magnet member are provided such that respective magnetic surfaces face each other, S-poles and N-poles being alternately arranged on each of the magnetic surfaces, the magnet coupling has a function of applying an intermittent rotary impact force to the output shaft by losing synchronization, and the driving magnet member is coupled to the driving shaft so as to be rotatable relative to the driving shaft.
The prior art of record (US 3,150,725) discloses driving magnet and driven magnet but fails to disclose in combination the magnet coupling has a function of applying an intermittent rotary impact force to the output shaft by losing synchronization, and the driving magnet member is coupled to the driving shaft so as to be rotatable relative to the driving shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        8/26/2021